
	
		II
		Calendar No. 117
		111th CONGRESS
		1st Session
		S. 529
		[Report No. 111–52]
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2009
			Mr. Lieberman (for
			 himself, Mr. Brownback,
			 Mr. Udall of New Mexico,
			 Mr. Whitehouse, Mr. Cardin, Mr.
			 Sanders, Mr. Kerry,
			 Ms. Snowe, Mrs.
			 Gillibrand, and Mr. Merkley)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			July 20, 2009
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To assist in the conservation of rare felids and rare
		  canids by supporting and providing financial resources for the conservation
		  programs of countries within the range of rare felid and rare canid populations
		  and projects of persons with demonstrated expertise in the conservation of rare
		  felid and rare canid populations.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Great Cats and Rare Canids Act of
			 2009.
		2.PurposesThe purposes of this Act are to provide
			 financial resources and to foster international cooperation—
			(1)to
			 restore and perpetuate healthy populations of rare felids and rare canids in
			 the wild; and
			(2)to assist in the
			 conservation of rare felid and rare canid populations worldwide.
			3.DefinitionsIn this Act:
			(1)CITESThe
			 term CITES means the Convention on International Trade in
			 Endangered Species of Wild Fauna and Flora, done at Washington March 3, 1973
			 (27 UST 1087; TIAS 8249), including appendices to that convention.
			(2)Conservation
				(A)In
			 generalThe term conservation means the methods and
			 procedures necessary to bring a species of rare felid or rare canid to the
			 point at which there are sufficient populations in the wild to ensure the
			 long-term viability of the species.
				(B)InclusionsThe
			 term conservation includes all activities associated with
			 protection and management of a rare felid or rare canid population,
			 including—
					(i)maintenance,
			 management, protection, and restoration of rare felid or rare canid
			 habitat;
					(ii)research and
			 monitoring;
					(iii)law
			 enforcement;
					(iv)community outreach
			 and education;
					(v)conflict
			 resolution initiatives; and
					(vi)strengthening the
			 capacity of local communities, governmental agencies, nongovernmental
			 organizations, and other institutions to implement conservation
			 programs.
					(3)FundThe
			 term Fund means the Great Cats and Rare Canids Conservation Fund
			 established by section 4(a).
			(4)IUCN Red
			 ListThe term IUCN Red List means the Red List of
			 Threatened Species Maintained by the World Conservation Union.
			(5)Rare
			 canid
				(A)In
			 generalThe term rare canid means any of the canid
			 species dhole (Cuon alpinus), gray wolf (Canis lupus), Ethiopian wolf (Canis
			 simensis), bush dog (Speothos venaticus), African wild dog (Lycaon pictus),
			 maned wolf (Chrysocyon brachyurus), and Darwin's fox (Pseudalopex fulvipes)
			 (including any subspecies or population of such a species).
				(B)ExclusionsThe
			 term rare canid does not include any subspecies or population that
			 is native to the area comprised of the United States and Canada or the European
			 Union.
				(6)Rare
			 felid
				(A)In
			 generalThe term rare felid means any of the felid
			 species lion (Panthera leo), leopard (Panthera pardus), jaguar (Panthera onca),
			 snow leopard (Uncia uncia), clouded leopard (Neofelis nebulosa), cheetah
			 (Acinonyx jubatus), Iberian lynx (Lynx pardina), and Borneo bay cat (Catopuma
			 badia) (including any subspecies or population of such a species).
				(B)ExclusionsThe
			 term rare felid does not include—
					(i)any
			 species, subspecies, or population that is native to the United States;
			 or
					(ii)any
			 tiger (Panthera tigris).
					(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Great Cats and
			 Rare Canids Conservation Fund
			(a)EstablishmentThere
			 is established in the multinational species conservation fund established under
			 the heading multinational species conservation fund of
			 title I of the Department of the Interior and Related Agencies Appropriations
			 Act, 1999 (16 U.S.C. 4246), a separate account to be known as the Great
			 Cats and Rare Canids Conservation Fund, consisting of—
				(1)amounts
			 transferred to the Secretary of the Treasury for deposit in the account under
			 subsection (c); and
				(2)amounts
			 appropriated to the account under section 7.
				(b)Expenditures
			 from Fund
				(1)In
			 generalSubject to paragraph (2), on request by the Secretary,
			 the Secretary of the Treasury shall transfer from the Fund to the Secretary,
			 without further appropriation, such amounts as the Secretary determines to be
			 necessary to provide assistance under section 5.
				(2)Administrative
			 expensesOf the amounts in the Fund available for each fiscal
			 year, the Secretary may use to pay the administrative expenses of carrying out
			 this Act not more than the greater of—
					(A)3 percent;
			 and
					(B)$100,000.
					(c)Acceptance and
			 use of donations
				(1)In
			 generalThe Secretary may—
					(A)accept and use
			 donations to provide assistance under section 5; and
					(B)publish on the
			 Internet website and in publications of the Department of the Interior a notice
			 that the Secretary is authorized to accept and use such donations.
					(2)UseAmounts
			 received by the Secretary in the form of donations shall be transferred to the
			 Secretary of the Treasury for deposit in the Fund.
				5.Financial
			 assistance
			(a)In
			 generalSubject to the availability of funds and in consultation
			 with other appropriate Federal officials, the Secretary shall use amounts in
			 the Fund to provide financial assistance for projects for the conservation of
			 rare felid and rare canids for which project proposals are approved by the
			 Secretary in accordance with this section.
			(b)Project
			 proposals
				(1)Eligible
			 applicantsA proposal for a project for the conservation of rare
			 felid and canids may be submitted to the Secretary by—
					(A)any wildlife
			 management authority of a country that has within its boundaries any part of
			 the range of a rare felid or rare canid species, respectively; and
					(B)any person or
			 group with the demonstrated expertise required for conservation in the wild of
			 rare felids or rare canids, respectively.
					(2)Project
			 proposalsTo be eligible for financial assistance for a project
			 under this Act, an applicant shall submit to the Secretary a project proposal
			 that includes—
					(A)a concise
			 statement of the purposes of the project;
					(B)the name of the
			 individual responsible for conducting the project;
					(C)a description of
			 the qualifications of the individuals who will conduct the project;
					(D)a concise
			 description of—
						(i)methods for
			 project implementation and outcome assessment;
						(ii)staffing for the
			 project;
						(iii)the logistics of
			 the project; and
						(iv)community
			 involvement in the project;
						(E)an estimate of
			 funds and time required to complete the project;
					(F)evidence of
			 support for the project by appropriate governmental entities of the countries
			 in which the project will be conducted, if the Secretary determines that such
			 support is required for the success of the project;
					(G)information
			 regarding the source and amount of matching funding available for the project;
			 and
					(H)any other
			 information that the Secretary considers to be necessary for evaluating the
			 eligibility of the project for funding under this Act.
					(c)Project review
			 and approval
				(1)In
			 generalThe Secretary shall—
					(A)not later than 30
			 days after receiving a project proposal, provide a copy of the proposal to the
			 appropriate Federal officials; and
					(B)review each
			 project proposal in a timely manner to determine whether the proposal meets the
			 criteria specified in subsection (d).
					(2)Consultation;
			 approval or disapprovalNot later than 180 days after receiving a
			 project proposal, and subject to the availability of funds, the Secretary,
			 after consulting with other appropriate Federal officials, shall—
					(A)ensure the
			 proposal contains assurances that the project will be implemented in
			 consultation with relevant wildlife management authorities and other
			 appropriate government officials with jurisdiction over the resources addressed
			 by the project;
					(B)approve or
			 disapprove the proposal; and
					(C)provide written
			 notification of the approval or disapproval to—
						(i)the
			 individual or entity that submitted the proposal;
						(ii)other
			 appropriate Federal officials; and
						(iii)each country
			 within the borders of which the project will take place.
						(d)Criteria for
			 approvalThe Secretary may approve a project proposal under this
			 section if the project will contribute to conservation of rare felids or rare
			 canids in the wild by assisting efforts—
				(1)to
			 implement conservation programs;
				(2)to address the
			 conflicts between humans and rare felids or rare canids, respectively, that
			 arise from competition for the same habitat or resources;
				(3)to enhance
			 compliance with CITES, the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.), and other applicable laws that—
					(A)prohibit or
			 regulate the taking or trade of rare felids and rare canids; or
					(B)regulate the use
			 and management of rare felid and rare canid habitat;
					(4)to develop sound
			 scientific information on, or methods for monitoring—
					(A)the condition and
			 health of rare felid or rare canid habitat;
					(B)rare felid or rare
			 canid population numbers and trends; and
					(C)the ecological
			 characteristics and requirements of populations of rare felids or rare canids
			 for which there are little or no data;
					(5)to promote
			 cooperative projects among government entities, affected local communities,
			 nongovernmental organizations, and other persons in the private sector;
			 or
				(6)to ensure that
			 funds will not be appropriated for the purchase or lease of land to be used as
			 suitable habitat for felids or canids.
				(e)Project
			 sustainabilityIn approving project proposals under this section,
			 the Secretary shall give preference to conservation projects that are designed
			 to ensure effective, long-term conservation of rare felids and rare canids and
			 their habitats.
			(f)Matching
			 fundsIn determining whether to approve project proposals under
			 this section, the Secretary shall give preference to projects any portion of
			 the costs of which will be provided with matching funds.
			(g)Project
			 reporting
				(1)In
			 generalEach individual or entity that receives assistance under
			 this section for a project shall submit to the Secretary periodic reports (at
			 such intervals as the Secretary considers necessary) that include all
			 information that the Secretary, after consultation with other appropriate
			 government officials, determines to be necessary to evaluate the progress and
			 success of the project for the purposes of ensuring positive results, assessing
			 problems, and fostering improvements.
				(2)Availability to
			 publicReports under paragraph (1), and any other documents
			 relating to projects for which financial assistance is provided under this Act,
			 shall be made available to the public.
				(h)Limitations
				(1)Use for captive
			 breeding or displayAmounts provided as a grant under this
			 Act—
					(A)may not be used
			 for captive breeding or display of rare felids and rare canids, other than
			 captive breeding for release into the wild; and
					(B)may be used for
			 captive breeding of a species for release into the wild only if no other
			 conservation method for the species is biologically feasible.
					(2)Ineligible
			 countriesAmounts provided as a grant under this Act may not be
			 expended on any project in a country the government of which has repeatedly
			 provided support for acts of international terrorism, as determined by the
			 Secretary of State pursuant to—
					(A)section
			 6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C. App.
			 2405(j)(1)(A)) (or any successor to that Act);
					(B)section 40(d) of
			 the Arms Export Control Act (22 U.S.C. 2780(d)); or
					(C)section 620A(a)
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)).
					(i)Advisory
			 group
				(1)In
			 generalTo assist in carrying out this Act, the Secretary may
			 establish an advisory group, consisting of individuals representing public and
			 private organizations actively involved in the conservation of felids and
			 canids.
				(2)Public
			 participation
					(A)MeetingsThe
			 advisory group shall—
						(i)ensure that each
			 meeting of the advisory group is open to the public; and
						(ii)provide, at each
			 meeting, an opportunity for interested individuals to present oral or written
			 statements concerning items on the agenda.
						(B)NoticeThe
			 Secretary shall provide to the public timely notice of each meeting of the
			 advisory group, including the meeting agenda.
					(C)MinutesThe
			 minutes of each meeting of the advisory group shall be—
						(i)kept by the
			 Secretary; and
						(ii)made available
			 to the public.
						(3)Nonapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the advisory group.
				6.Study of
			 conservation status of felid and canid species
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall initiate a study of felid and canid species
			 listed under the IUCN Red List that are not rare canids or rare felids,
			 respectively, to determine—
				(1)the conservation
			 status of each such species in the wild, including identification of any such
			 species that are critically endangered or endangered; and
				(2)whether any such
			 species that should be made eligible for assistance under this Act.
				(b)ReportNot
			 later than 2 years after date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing the determinations made in the study,
			 including recommendations of additional felid species and canid species that
			 should be made eligible for assistance under this Act.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated—
			(1)to the Fund,
			 $5,000,000 for each of fiscal years 2010 through 2014 to carry out this Act,
			 other than section 6; and
			(2)such sums as are
			 necessary to carry out section 6.
			
	
		July 20, 2009
		Reported without amendment
	
